Buchanan, J.
Mandamus from the Sixteenth Judicial District Court, holding sessions in the parish of Natchitoches, sued out by a party who alleges that he was elected Sheriff of the parish of Natchitoches, in November, 1853, and commissioned by the Governor as such, against a person who detains the keys of the prison of said parish, of which by law the Sheriff is keeper.
The respondent denies that relator was legally elected' and commissioned as Sheriff of the parish of Natchitoches. He alleges that he himself was a candidate for said office, hut does not allege that 7ie"tvas elected. He' claims simply to hold over, in virtue of a former commission, until a Sheriff be legally appointed.
The appeal turns altogether'upon a bill of' exceptions to the refusal of the District Court, to receive evidence of the returns of election, upon' which the Governor issued the commission to the relator.
The ruling of the court below was correct. The Act of 1846, p. 116, prescribed the mode of contesting this election of Sheriff, which the' parties a was held in November, 1853.
The record shows that in January, 1854, the Governor issued a commision to the' relator, as having been elected Sheriff; and the respondent does not pretend that he or any other person has contested the election. Had he done so the matter would, under the law, have been submitted to' a jury in the District Court. The Supreme Court is not the tribunal to entertain such a test, nor is' this the proper form of proceeding.
We are unanimous in the opinion, that we cannot go behind the commission to examine the proof upon which the Governor' acted in issuing the relator’s commissioh and to reverse'his decision.
It is, therefore, adjudged and decreed, that the judgment of the District Court he affirmed; and that the appellant, Samuel M. Hyams, pay costs in both courts.